{¶ 2} Respectfully, I dissent from the decision of the majority dismissing this appeal before argument, and in perfunctory fashion. Plaintiff-appellant, the State of Ohio, has done a thorough and complete job of outlining reasons this court should abandon precedent of declaring dismissals without prejudice in criminal cases not to be final appealable orders. Defendant-appellee, Lance Morgan, has likewise done a complete and thorough job of distinguishing the state's cases and arguing against overruling Eighth District precedent. The issue is ripe for review, and frankly well-presented by both appellant and appellee.
 {¶ 3} I would not dismiss this case before argument, and I would specifically address the errors alleged.
                           CONCURRING OPINION